ORDER
Following the filing of formal charges against him, respondent submitted a motion to resign in lieu of discipline pursuant to Rule 35, Rules for Lawyer Disciplinary Enforcement (RLDE), Rule 413, South Carolina Appellate Court Rules. We grant the motion to resign in lieu of discipline. In accordance with the provisions of Rule 35, RLDE, respondent’s resignation shall be permanent.
Within fifteen (15) days of the date of this order, respondent shall surrender his Certificate of Admission to Practice Law to the Clerk of Court and shall file an affidavit with the Clerk of Court showing he has complied with Rule 35, RLDE.
s/Costa M. Pleicones, C.J.
s/Donald W. Beatty, J.
s/John W. Kittredge, J.
s/Kaye G. Hearn, J.
s/John Cannon Few, J.